Citation Nr: 1821248	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-26 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for joint pain in the bilateral hands, fingers, knees, and feet.

2. Whether new and material evidence has been received to reopen a claim of service connection for tinea pedis of the bilateral feet.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for right hand arthritis.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2012 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A personal hearing was conducted between the Veteran and undersigned in February 2017.  A transcript is associated with the record.

The issues of entitlement to service connection for right hand arthritis and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed July 2006 decision, the RO denied the Veteran's claims of entitlement to service connection for tinea pedis of the bilateral feet and cold injuries of the bilateral hands, fingers, knees, and feet.


2. Evidence received since the July 2006 rating decision is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims of service connection for tinea pedis of the bilateral feet and cold injuries of the bilateral hands, fingers, knees, and feet.

3. Chronic residuals of a cold injury manifested by joint pain in the hands, fingers, knees, and/or feet have not been diagnosed at any time during the appeal period.

4. The Veteran did not serve in Korea between April 1, 1968 and July 31, 1969; and, the preponderance of the evidence fails to establish that the Veteran was otherwise exposed to herbicide agents.

5. Tinea pedis resolved in service and tinea unguium of the bilateral feet was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed tinea unguium of the bilateral feet is etiologically related to service.

6. At the February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative confirmed that the Veteran wished to withdraw his appeal as to the issue of service connection for hypertension.


CONCLUSIONS OF LAW

1. The July 2006 rating decision denying service connection for tinea pedis of the bilateral feet and cold injuries of the bilateral hands, fingers, knees, and feet is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017). 

2. New and material evidence sufficient to reopen the Veteran's claims of service connection for tinea pedis of the bilateral feet and cold injuries of the bilateral hands, fingers, knees, and feet has been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3. The criteria for service connection for joint pain in the bilateral hands, fingers, knees, and feet have not been met.  38 U.S.C. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303.

4. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309.

5. The criteria for service connection for tinea pedis have not been met.  38 U.S.C. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

6. The criteria for withdrawal of an appeal as to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 2006 rating decision, the RO denied service connection for tinea pedis/ingrown toenail of the feet, cold injuries of the bilateral feet, cold injuries of the bilateral hands, and a bilateral knee condition due to the absence of post-service evidence documenting a current diagnosis.  The Veteran did not appeal that decision, nor did he submit new and material evidence within a year of receiving it.  The decision therefore became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

In March 2012, the Veteran filed a petition to reopen his claim of service connection for tinea pedis of the bilateral feet and joint pain in the bilateral hands, fingers, knees, and feet due to cold exposure.  The evidence added to the record since the July 2006 rating decision includes an April 2012 VA skin examination report showing a diagnosis of tinea unguium of the bilateral feet; an April 2012 VA hand and finger examination report showing traumatic osteoarthritis of the bilateral hands, but no other hand or finger disability; post-service medical records containing the results of physical examinations of the bilateral feet; and the Veteran's February 2017 hearing testimony that he was seen for knee pain in service.

This evidence is new, because it was not of record at the time of the July 2006 decision.  The evidence is also material, because it relates to the existence of current disabilities of the feet and hands as well as a nexus between the Veteran's service and joint pain in the bilateral knees.  The evidence received is presumed credible, is neither cumulative nor redundant of the evidence of record, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, the Veteran's claims of tinea pedis of the bilateral feet and joint pain in the hands, fingers, knees, and feet due to cold exposure must be reopened.

Joint Pain

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has been granted service connection for left hand arthritis.  The claims of service connection for tinea pedis and right hand arthritis are addressed in this decision and the Remand section below respectively.  Traumatic osteoarthritis of the bilateral hands and tinea unguium of the bilateral feet are distinctly diagnosed diseases.  They are separate and distinct from the claim of service connection for joint pain in the hands, fingers, and feet.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Veteran claims that he has joint pain in the hands, fingers, knees, and feet due to in-service cold exposure in South Korea.  See February 2017 Hearing Testimony.  The Veteran underwent a VA hand and finger examination in April 2012.  The examiner diagnosed traumatic osteoarthritis of the bilateral hands, but did not diagnose any other hand or finger disability.  The April 2012 VA skin examination diagnosed tinea unguium of the bilateral feet, but did not diagnose any other foot disability.  The results of physical examinations of the feet, including in September 2013, October 2014, November 2015, and November 2016, do not indicate any disability of the bilateral feet manifested by joint pain.  See March 2017 CAPRI Records.  Similarly, the record documents the Veteran's complaints of knee pain, but contains no diagnosis of a knee disability.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

A clinical diagnosis (resolved or unresolved) of a hand, finger, knee, or foot disability (other than osteoarthritis of the bilateral hands and tinea unguium of the bilateral feet) has not been made at any time during the appeal period or proximate thereto.  The Veteran does not contend otherwise.  The examiner acknowledged the Veteran's complaints but was unable to diagnose a current disability that could be related to the claimed history of cold exposure.

Full consideration has been given to the Veteran's assertions that he suffers from chronic residuals of a cold injury manifested by joint pain in the hands, fingers, knees, and feet.  The Veteran is competent to report that which he has personally experienced, such as joint pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to diagnose a joint disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His opinion is also outweighed by the medical evidence of record, which does not indicate the existence of a current disability related to a cold injury.

The Board notes that the April 2017 medical opinion from I.G., a VA nurse practitioner, opines that the Veteran's joint pain in the right and left hands is related to service.  The opinion refers to arthritis in the bilateral hands and does not provide evidence of another disability that would separately account for the Veteran's complaints of joint pain in the hands and fingers.  It is further noted that the Veteran's diagnosis of traumatic osteoarthritis of the bilateral hands may account for his complaints of joint pain in the hands and fingers.




Diabetes Mellitus

If a veteran was exposed to an herbicide agent during active service, certain diseases, including diabetes mellitus, shall be service connected if they manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Veteran has a current diagnosis of diabetes mellitus.  See May 2012 Medical Treatment Record, Non-Government Facility.  His service treatment records are silent with respect to diabetes.  He does not assert that his diabetes had its onset in service or within a year of separation from active service; rather, he concedes that his disability was diagnosed decades after separation.  See February 2017 Hearing Transcript.  Instead, he contends that he developed diabetes due to in-service herbicide exposure in South Korea.  As such, the Board will only address a theory of entitlement to presumptive service connection for diabetes mellitus based on in-service herbicide exposure.

The Veteran asserts that shortly before separation from active service in June 1968, he and his patrol in South Korea unloaded 50-gallon drums containing an unknown liquid.  See February 2017 Hearing Transcript.  The Veteran believes that the drums contained Agent Orange based on rumors and his knowledge that Agent Orange was used in the Korean DMZ in April 1968.  The record does not support this history.  Review of the Veteran's military personnel records show that he served in South Korea from November 1966 to November 1967, which is prior to the applicable period (April 1, 1968 to August 31, 1971) for presumptive exposure to herbicide agents in Korea.  See July 2014 Military Personnel Record; 38 C.F.R. § 3.307.  The Veteran was stationed at Ft. Riley, Kansas, from January to April 1968.

There is no objective evidence showing that the Veteran was exposed to herbicide agents during his service in Korea or at any other time during his active service.  The Veteran himself concedes that he is unsure whether he had such exposure.  For these reasons, the Board finds that the Veteran's assertion of in-service herbicide exposure is not credible and affords no weight to his statements in this regard.

The Board notes that the April 2017 opinion from I.G., who is a nurse, states that the Veteran was exposed to Agent Orange.  However, it is unclear how I.G. made this determination.  I.G.'s statement that the Veteran had "Korean Vietnam Agent Orange exposure in 1965 to 1968" is inaccurate, as the Veteran did not serve in Vietnam and did not serve in Korea prior to November 1966.  Because I.G.'s determination regarding herbicide exposure appears to be based on inaccurate information and is not otherwise explained, it is entitled to no weight.  See Swann v. Brown, 5 Vet. App. 229   (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background). As herbicide exposure has not been established, presumptive service connection for diabetes mellitus must be denied.

Tinea Pedis

The April 2012 VA skin examination diagnosed tinea unguium of the bilateral feet.  Element (1) of Shedden has been met.

With respect to Shedden element (2), service treatment records reflect that the Veteran was treated for tinea pedis of the right foot in October 1967, which subsequently improved.  An April 1968 report of medical history completed at separation indicates foot trouble.  Such evidence is sufficient to satisfy Shedden element (2).

What remains for consideration is whether there is a nexus between the Veteran's in-service foot symptomology and his current tinea unguim diagnosis.  There is no competent, adequate evidence of such a nexus.  The April 1968 separation examination fails to document any foot disorder, which supports a finding that the Veteran's tinea pedis resolved in service.  The April 2012 VA examiner opined that the Veteran's tinea unguium of the bilateral feet is less likely than not related to military service.  The examiner noted conflicting statements from the Veteran regarding the onset of his disability, the absence of documentation of a chronic foot disorder in service, and the large time gap between service and the Veteran's claimed onset of tinea unguium.

The Board affords the examiner's opinion great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board notes the April 2017 opinion from I.G. stating that the Veteran has had an unresolved fungal disease of the feet since service and that his fungal infections are related to in-service herbicide exposure.  Although the opinion states that the Veteran has had "persistent fungal disease," it fails to address the service treatment records, particularly the documented improvement of the Veteran's foot condition and the normal separation examination.  The failure to review the claims file is not a fatal flaw.  However, the opinion from I.G. did not reconcile her findings with the absence of treatment or diagnosis of a chronic tinea infection in service or the presence of such an infection at discharge or the lack of documentation of of chronic condition until many years after service.  The negative VA opinion benefited from the record review.  The Board therefore affords greater weight to the April 2012 VA opinion, which addressed the evidence in the service treatment records.  

With respect to herbicide exposure, as previously discussed, the preponderance of the evidence fails to establish that the Veteran was exposed to herbicide agents in service.  Although the April 2012 VA opinion does not address herbicide exposure, a medical opinion is unnecessary given that the evidence from the Veteran and I.G. regarding in-service herbicide exposure is entitled to no weight.  Service connection on the basis of herbicide exposure is therefore not warranted.

The Board acknowledges the competent and credible lay statements from the Veteran and his spouse regarding the Veteran's symptomology.  Nevertheless, to the extent that the Veteran attributes his disability and other symptoms to service, he is not competent to opine on the etiology of a complex medical condition such as tinea unguium, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the February 2017 hearing, the Veteran's representative confirmed that the Veteran desired to withdraw the pending appeal as to the issue of entitlement to service connection for hypertension.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and it is dismissed.


ORDER

New and material evidence having been received, the claims of service connection for tinea pedis of the bilateral feet and joint pain of the bilateral hands, fingers, knees, and feet are reopened.

Entitlement to service connection for joint pain of the bilateral hands, fingers, knees, and feet is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for tinea pedis of the bilateral feet is denied.

The appeal for entitlement to service connection for hypertension is dismissed.


	(REMAND ON NEXT PAGE)


REMAND

The Veteran claims that his sleep apnea is due to an in-service facial injury or tonsillitis.  See February 2017 Hearing Transcript.  Review of the record shows a diagnosis of obstructive sleep apnea, and the service treatment records show treatment for an upper lip injury and tonsillitis.  See March 2015 Medical Treatment Record, Non-Government Facility.  As there is evidence of a current disability, an in-service incident, and an indication that the two may be linked, the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The April 2017 opinion from I.G. states that the Veteran's anxiety, depressive moods, and insomnia contribute to his sleep apnea.  However, the opinion provides no rationale for this statement.  As the opinion raises a theory of entitlement to secondary service connection but does not contain an adequate rationale, an opinion should be obtained addressing whether the Veteran's sleep apnea is secondary to his service-connected posttraumatic stress disorder (PTSD).

With respect to right hand arthritis, the Veteran underwent a VA examination in April 2012.  He was diagnosed with right hand traumatic osteoarthritis.  Although the examiner provided a medical opinion addressing direct service connection for right hand arthritis, the examiner did not address the Veteran's contention that his right hand arthritis is secondary to his service-connected left hand arthritis.  An opinion should be obtained to address this alternative theory of entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, to determine the etiology of his sleep apnea and right hand arthritis.  The examiner should address the following:

a. Is it at least as likely as not that the Veteran's sleep apnea had its onset in service or is otherwise etiologically related to his active service?  The examiner should address the Veteran's contention that his sleep apnea is related to an in-service facial injury or tonsillitis.

b. Is it at least as likely as not that the Veteran's sleep apnea was caused and/or aggravated by his service-connected PTSD?

c. Is it at least as likely as not that the Veteran's right hand arthritis had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service?

d. Is it at least as likely as not that the Veteran's right hand arthritis was caused and/or aggravated by his service-connected left hand arthritis?

The examiner should address the April 2017 opinion from I.G. indicating that the Veteran's arthritis is related to service and that his constant anxiety, depressive moods, and insomnia relate to his sleep apnea.



The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


